Citation Nr: 0302931	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  98-19 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  In October 2001, the Board 
remanded the case to the RO for additional evidentiary 
development and adjudication.  The case has been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran did not have a psychiatric disorder in 
service and does not presently have schizophrenia.

3.  There is no evidence of psychosis within one year of 
discharge from service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred during active duty 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301(d), 3.303, 3.307, 
3.309(a), 3.326 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records do not show any psychiatric 
evaluation or treatment during service.  At discharge from 
service, the veteran did not complain of depression or 
excessive worry, or nervous trouble of any sort.  The 
psychiatric clinical evaluation was normal.  A mental status 
examination indicated there was no significant mental 
illness.

The service records show that the veteran was discharged due 
to being a drug abuse rehabilitation failure.

The veteran was evaluated by a private physician in April 
1998.  The assessment was schizophrenic disorder.  The 
physician indicated that the veteran's condition began during 
service.  Records through July 1998 show chronic 
schizophrenic disorder.

The veteran received a VA examination in May 1998.  The 
diagnosis was malingering.  

The veteran was hospitalized at a VA facility in September 
1998 for seven days.  The diagnoses were substance use 
disorder and history of schizophrenia.  

VA medical records from August and November 1999 show the 
veteran was assessed with schizophrenia.  

A VA review of medical records and the claims file was 
conducted in July 2002.  The reviewer noted that after 
reviewing the claims file, military records, and VA hospital 
records, the history and behavior described in the private 
physician's report was totally different from the observed 
and described behavior at the VA hospitalization and VA 
psychiatric examination.  The reviewer indicated that the 
principal and only diagnosis was substance use disorder.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
October 1998 statement of the case and the October 2000 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Additionally, June 2001 and December 2001 
VA letters to the veteran advised him of the evidence that 
would support his claim.  Therefore, the veteran was advised 
of the evidence necessary to substantiate his claim.  The 
June 2001 and December 2001 VA letters to the veteran advised 
him of the type of evidence to support his claim and to 
identify such evidence so that the RO could assist him by 
obtaining it.  He was thus advised of the evidence that he 
was responsible for obtaining.  The veteran has identified VA 
medical facilities where he has received treatment and 
records from these facilities have been obtained.  The 
veteran has received a VA examination, and service medical 
records and service records are contained in the claims file.  
The veteran has not identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 

In line of duty means an injury or disease incurred or 
aggravated during a period of service unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.1(m) (2002).

An injury or disease incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
38 C.F.R. § 3.301(d) (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  The disease entity must 
be identified and shown to be chronic during service.  In the 
absence of chronicity, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days or 
more and psychoses becomes manifest or is aggravated to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002); 67 Fed.Reg. 67,792 (November 7, 2002) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309(a)).

The service medical records show that the veteran did not have 
any psychiatric treatment or diagnoses during service.  At 
discharge from service, the veteran was assessed as 
psychiatrically normal.  The veteran was discharge from 
service as a drug abuse rehabilitation failure and he has 
indicated that this discharge was due to psychiatric illness.  
Additionally, a private physician has indicated that the 
veteran's current psychiatric difficulties began in service.  
However, the veteran received a psychiatric evaluation as part 
of his discharge physical.  No psychiatric disorder was shown.  
The veteran was diagnosed with schizophrenic disorder in April 
1998 by the private physician.  However, the veteran received 
a VA examination in May 1998 which diagnosed malingering 
[willful, deliberate and fraudulent feigning or exaggeration 
of symptoms, Dorland's Illustrated Medical Dictionary 1460 
(28th ed. 1994)].  The veteran was also hospitalized in a VA 
medical facility in September 1998 for seven days.  The 
diagnosis were substance use disorder and history of 
schizophrenia.  A diagnosis of "history of" does not 
constitute a diagnosis of a present psychiatric disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  VA records 
in August and November 1999 show assessments of schizophrenia.  
In an attempt to determine the correct diagnosis for the 
veteran's psychiatric disorder, if any, a review of the 
veteran's military records, VA records, and the private 
physician's records was conducted.  The reviewer concluded 
that the correct and only diagnosis was substance use 
disorder.  This review is considered more probative than the 
private physician's evaluation since it took into account the 
veteran's service medical and service records, and the 
veteran's VA medical records including records of the VA 
hospitalization for inpatient psychiatric evaluation and 
treatment.  Therefore, the veteran did not have a psychiatric 
disorder in service and does not presently have schizophrenia.  
In the absence of a present disability of schizophrenia, there 
is no valid claim for the disorder.  38 C.F.R. § 3.303 (2002); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

There is no evidence of psychosis within one year of 
discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2002).

The veteran was discharged from service as a drug abuse 
rehabilitation failure.  He currently has a diagnosis of 
substance use disorder.  However, the deliberate use of drugs 
and alcohol is not considered to be in the line of duty.  To 
establish service connection, the disability must be incurred 
in the line of duty in service.  Since the veteran's claim 
was filed subsequent to 1990, his substance use and abuse is 
not in the line of duty and the establishment of service 
connection is thus barred.  38 C.F.R. §§ 3.1(m), 3.301(d) 
(2002). 

Based on the above, the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301(d), 3.303, 3.307, 
3.309(a), 3.326 (2002). 


ORDER

Service connection for a psychiatric disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	(CONTINUED ON NEXT PAGE)

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

